department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date uils number release date cc tege eoeg et1 wta-n-110700-00 memorandum for director office of employment_tax administration and compliance attn charles m harvel from acting chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities subject corporate officer compensation and classification issues as a follow-up to the advice we issued in date irs cca irs cca lexi sec_1 you have asked for additional technical_advice involving several areas related to corporate officer compensation and classification guidance and clarification in these areas for clarity these issues have been separately numbered and discussed below we welcome the opportunity to provide additional written questions presented are corporate officers entitled to treatment under sec_530 of the revenue act of and if so is submission of a form_1099 sufficient to establish the corporation’s treatment of that worker as an independent_contractor when is it appropriate to issue a notice_of_determination concerning worker classification notice_of_determination under sec_7436 when the worker involved is a corporate officer is the classification settlement program csp available when compensation to a corporate officer is mischaracterized rather than when the officer’s worker classification is incorrect are the sec_3509 rates appropriate for application in the context of corporate officer misclassification brief answer sec_1 corporate officers are entitled to treatment under sec_530 further submission of a form_1099 may be sufficient to establish a corporation’s treatment of the officer as an independent_contractor wta-n-110700-00 where an audit of a corporation has resulted in an actual controversy as to the classification of a corporate officer as an employee for employment_tax purposes or where the service has determined that the corporation is not entitled to sec_530 relief a notice_of_determination must be issued where a corporate officer’s compensation has been mischaracterized as opposed to a corporate officer’s status being misclassified csp relief is not available sec_3509 rates are appropriate for application where the status of a corporate officer has been misclassified discussion sec_530 relief for corporate officers and submission of a form_1099 as sufficient treatment for independent_contractor status under sec_530 of the revenue act of termination of certain employment_tax liability is appropriate where the taxpayer did not treat the individual as an employee for any period all required federal tax returns reflect the taxpayer’s consistent treatment of the individual as a non-employee and the taxpayer had a reasonable basis for not treating the individual as an employee additionally sec_530 requires that the taxpayer not have treated any individual in a substantially_similar position as an employee for any period however sec_530 contains specific exceptions from employment_tax liability relief under sec_530 specifically in the context of a three-party service arrangement where a business provides workers to a client sec_530 relief is unavailable if a worker provides services as an engineer designer drafter computer programmer systems analyst or other similarly skilled worker engaged in a similar line of work revenue act of sec_530 the language of sec_530 contains no specific exclusion which would prevent a taxpayer from obtaining sec_530 relief if the service determined that its corporate officers were employees indeed when congress was considering exceptions to sec_530 relief its intent was to except workers under the common_law rules retained by businesses which provide technical services see independent_contractor or employee training materials training rev tpds 84238i pincite- accordingly section of the tax_reform_act_of_1986 c b vol amended sec_530 by adding the specific exclusions under sec_530 corporate officers are not included in this exclusion furthermore section dollar_figure of revproc_85_18 specifically states that f or purposes of sec_530 of the act the term employee means employees under sec_3121 sec_3306 and sec_3401 of the code revproc_85_18 1985_1_cb_518 corporate officers are defined as employees under sec_3121 sec_3306 and sec_3401 although revproc_85_18 explains that for sec_530 relief the term employee means those individuals defined as employees under sec_3121 sec_3306 and sec_3401 it has been suggested that the intent of congress was to limit this wta-n-110700-00 relief to common_law employees indeed h_r rep no 95th cong 2nd sess c b vol pincite notes that in general the bill was intended to provide an interim solution involving controversies regarding whether certain individuals were employees under interpretations of the common_law however the corresponding senate report s rep no 95th cong 2nd sess pincite noted that w ith certain limited statutory exceptions the classification of particular workers or classes of workers as employees or independent contractors self-employed persons for purposes of federal employment_taxes must be made under common_law rules c b vol pincite emphasis added the report also noted that g enerally the basis for determining whether a particular worker is an employee or independent_contractor is the common_law test of control id emphasis added further the report noted when explaining the reason for the change that it was appropriate to provide interim relief for taxpayers who are involved in employment_tax status controversies with the service id pincite the senate's explanation did not indicate that sec_530 relief was limited to controversies surrounding determinations of employee status made under common_law rules but rather to taxpayers involved with employment status controversies common_law or otherwise the language of sec_530 makes no statement that indicates that this treatment is applicable to common_law employees only indeed although sec_530 specifically lists the exceptions to sec_530 no corporate officer exception is included additionally sec_104 a of the employment_tax handbook explains that for purposes of sec_530 relief the workers involved must be defined as employees under sec_3121 also sec_104 explains that corporate officers are employees under sec_3121 for sec_530 relief purposes see also employment_tax handbook sec_104 further revproc_85_18 specifically indicates that corporate officers are employees for the purposes of sec_530 relief therefore if a taxpayer did not treat a corporate officer as an employee and meets the other sec_530 requirements for relief from employment_taxes the taxpayer would be entitled to sec_530 relief consideration regarding whether submission of a form_1099 is sufficient to establish the taxpayer’s treatment of corporate officers as independent contractors rather than employees for purposes of sec_530 relief section dollar_figure of revproc_85_18 interprets the word treat within the context of a sec_530 relief determination that revenue_procedure includes guidelines for use when determining whether a taxpayer did not treat an individual as an employee for any period for sec_530 relief purposes these guidelines note that treatment as an employee includes such actions as withholding income_tax or federal_insurance_contributions_act fica tax from the individual’s wages or filing employment_tax returns for a period with respect to the individual where the taxpayer treats the individual as a non-employee by filing a form_1099 this would support a determination that the taxpayer did not treat the individual as an employee as required under sec_530 however it must be noted that wta-n-110700-00 this determination is highly fact specific and that sec_530 requires review of several additional related factors to determine if employment_tax relief is appropriate the taxpayer’s filing of a form_1099 for the individual must be consistent with its treatment of the individual as a non-employee revenue act of sec_530 further the taxpayer must also not have treated any individuals with substantially_similar positions as employees for employment_tax purposes for any period after revenue act of sec_530 finally the taxpayer must have had some reasonable basis for treating the individual as a non-employee revenue act of sec_530 when asking if sec_530 applied to all corporate officers you also asked how revrul_82_83 affected treatment of corporate officers under sec_530 revrul_82_83 involved a corporation that treated its officers as independent contractors without reliance on any safe haven basis under sec_530 b or c and characterized their compensation as draws rather than as salaries revrul_82_83 c b pincite additionally the officers were compensated as independent contractors for services that are typical and customary for officers to perform ie fundamental decisions regarding corporate operations and that are rarely delegated to independent contractors id pincite the ruling explained that i t is a question of fact in all cases whether officers of a corporation are performing services within the scope of their duties as officers or whether they are performing service as independent contractors id based on those facts it was held that the corporation was not entitled to sec_530 relief because there was no reasonable basis for it to treat its officers as non-employees even with a liberal interpretation of the reasonable basis requirement in sec_530 revrul_82_83 provides useful guidance when evaluating whether a corporation had some reasonable basis for treating corporate officers as non- employees as required by sec_530 it also can serve as an example to illustrate that sec_530 has two separate threshold requirements that must be met prior to application - treatment and reasonableness the initial requirement is that a taxpayer must properly treat the individual as a non-employee including the reporting requirements and consistency_requirements then if properly treated as a non- employee that treatment must have been reasonable reasonableness can be established by the use of statutory standards reasonable reliance on one of the three standards provided in sec_530 or by some other means both requirements are highly fact specific and revrul_82_83 illustrates that although the officers might have been properly treated as non-employees that treatment was not reasonable under the facts of that case therefore filing a form_1099 may establish that a taxpayer did not treat a corporate officer as an employee where that filing was consistent with its treatment of the officer as a non-employee in other non-filing contexts and where other individuals with substantially_similar positions were not treated as employees then prior to application of sec_530 relief it must be separately determined whether the taxpayer also had a reasonable basis for treating the officer as a non-employee based on the statutory standards or by some other means wta-n-110700-00 notice_of_determination issuance where the worker is a corporate officer sec_7436 of the internal_revenue_code provides the tax court’s jurisdictional requirements in order for it to review determinations made by the service that workers are employees for purposes of subtitle c of the code or that the person for whom services is performed is not entitled to treatment under sec_530 of the revenue act of specifically sec_7436 describes the tax court’s authority to review such determinations upon the filing of a petition if in connection with an audit of any person there is an actual controversy involving a determination by the secretary as part of an examination that - one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to such individual this language describes the three requirements that must be met before the tax_court can review a service determination see t c rule b because a prerequisite to tax_court review is that the taxpayer received a notice_of_determination the requirements of sec_7436 must also be met prior to the issuance of a notice_of_determination see notice_98_43 1998_33_irb_13 see also revproc_99_28 at sec_4 indeed revproc_99_28 states in sec_4 that employment_taxes dependent upon the determination of an individual’s status as an employee or upon a determination of the application of sec_530 cannot be assessed unless the taxpayer has been given an opportunity to file a petition for review by the tax_court regarding those issues therefore the requirements for issuing a notice_of_determination are that an audit was conducted ie the service did not determine that employment_taxes were due as the result of non-audit procedures such as the discovery of mathematical errors or that workers should be classified as employees based on a private_letter_ruling or an evaluation of a form ss-8 that there is an actual controversy eg not purely an academic exercise - taxes will be assessed as a result of the determination and the taxpayer must have been determined to be the employer and either a one or more of the individuals that provided service for the taxpayer were employees for the purposes of subtitle c ie federal_insurance_contributions_act fica federal_unemployment_tax_act futa and railroad_retirement_tax_act rrta or b that the taxpayer is not entitled to relief under sec_530 however notice_98_33 i r b pincite notes that in order to provide taxpayers with the opportunity to resolve both issues in one judicial determination the service will issue a notice_of_determination only after it has determined both that a person providing service is an employee and that the taxpayer is not entitled to relief under sec_530 ie requirements a and b above thus in the context of corporate officer misclassification a notice_of_determination must be issued where an audit of a corporation has resulted in an actual controversy as to the classification of corporate officers as employees for employment wta-n-110700-00 tax purposes or where the service determined that the corporation is not entitled to sec_530 relief examples of cases where issuance of a notice_of_determination would be inappropriate include where a corporation concedes both the classification issue and the sec_530 relief issue indicated by a signed closing_agreement which explicitly indicates a waiver of restrictions on assessment in sec_7436 and sec_6213 creating a lack of actual controversy see notice_98_33 i r b pincite where the audit involves employment-related issues not arising under subtitle c eg the classification of corporate officers for pension_plan coverage or treatment of individual income_tax deductions id pincite where the service determination was not made as part of an audit of the corporation id and where the corporation already treats its officers as employees by withholding income taxes and the employee portion of the fica_taxes by paying the employer’s portion of the fica_taxes and by issuing forms w-2 to the officers and the issue is whether certain payments were wages subject_to employment_tax conversely examples of cases where issuance of a notice_of_determination would be appropriate include where a corporation conceded neither the classification issue nor the sec_530 relief issue where a corporation concedes either the classification issue or the sec_530 relief issue where the service determination was made as part of an audit and involved employment_taxes and where the corporation had not already treated its officers as employees perhaps one of the scenarios most frequently encountered by examiners is where a corporation treats corporate officers as independent contractors and all payments as payments to independent contractors by filing forms and not filing forms w-2 where the service proposes an assessment of employment_taxes for payments as remuneration for services performed as corporate officers and the corporation did not treat the officers as employees ie filed forms a controversy would exist as to whether the officers were employees therefore a notice_of_determination should be issued a related controversy would exist regarding the nature of the services compensated although regulations indicate that generally corporate officers are employees of the corporation regulations also indicate that an officer is not considered an employee of the corporation where the officer performs only minor services and does not receive and is not entitled to receive any remuneration sec_31_3401_c_-1 further directors of a corporation serving in that capacity are not employees of the corporation id csp relief where compensation to a corporate officer has been mischaracterized the classification settlement program csp establishes standard settlement agreements in worker classification cases and allows businesses and tax examiners to resolve worker classification cases as early as possible in the administrative process see ir i r b lexi sec_76 fs-96-5 i r b lexi sec_75 employment_tax handbook sec_104 cases within the csp involve determinations by the service that a worker is an employee and that the taxpayer is not entitled to sec_530 relief wta-n-110700-00 where a business issued timely forms for payments it made to a corporate officer and treated that officer as an independent_contractor the business is eligible for the csp employment_tax handbook sec_104 however sec_104 of the employment_tax handbook explains that the csp is available exclusively for worker classification issues because csp is available exclusively for worker classification issues the csp is appropriate for use where the business clearly meets the sec_530 relief requirements but would rather treat workers as employees employment_tax handbook sec_104 a csp offer for prospective treatment allows the taxpayer to begin treating the workers as employees without negating their claim for sec_530 relief as to prior years id sec_104 specifically excludes for csp consideration cases which involve reclassifying distributions to officers shareholders as wages therefore for example where a taxpayer already treated an officer shareholder as an employee and the service determined that some profit distributions should be characterized as wages the case would not be eligible for the csp per sec_104 of the employment_tax handbook additionally sec_104 states that the csp is not available for issues other than worker classification which includes cases in which a threshold issue such as the nature of a payment as dividends or wages has not been resolved at the examination level the csp is available exclusively for worker classification issues employment_tax handbook sec_104 accordingly csp is not available to resolve issues involving the nature of compensation paid to corporate officers corporate officer status misclassification and application of sec_3509 rates sec_3509 of the internal_revenue_code reduces an employer’s liability for income_tax_withholding and the employee portion of the fica_taxes where the employer failed to deduct and withhold those taxes because it treated the employee as a non- employee that liability is reduced to of the employee’s wages for income_tax_withholding and of the employees’ portion of the fica tax sec_3509 however if the employer failed without reasonable_cause to comply with applicable information reporting requirements consistent with the treatment of the employee as a non-employee those percentages are doubled sec_3509 the employer is liable for the full tax where it intentionally disregarded the deduction and withholding requirements sec_3509 however sec_3509 reductions do not apply to the reduction of the employer’s liability for the employee’s portion of the fica_taxes for those statutory employees described in sec_3121 ie certain agent- or commission-drivers those who sell life_insurance full-time home workers and traveling or city salespersons sec_3509 this exception is without regard to whether the individual is otherwise described in sec_3121 or ie a corporate officer or common_law_employee id in other words if the individual could be classified as either a corporate officer under sec_3121 or a statutory_employee as described in sec_3121 then sec_3509 reductions of the employer’s liability for the employee’s portion of the fica_taxes would be inapplicable similarly if the individual could be classified as either a common_law wta-n-110700-00 employee under sec_3121 or a statutory_employee as described in sec_3121 then sec_3509 reductions of the employer’s liability for the employee’s portion of the fica_taxes would be inapplicable this is further explained in proposed regulation sec_31 d which notes that sec_3509 does not apply to social_security_taxes of individuals described in sec_3121 i f an individual would be an employee under sec_3121 but for the fact that such individual is an employee under sec_3121 or such individual shall be treated as an individual described in sec_3121 therefore in the context of corporate officers sec_3509 reductions are applicable unless the corporate officer could also be classified as an agent- or commission-driver a full-time life_insurance salesperson a home worker or a traveling or city salesperson in a case where a corporate officer could also be classified as an employee under sec_3121 then the sec_3509 rates apply only as to the employer’s liability for income_tax_withholding and not as to the employer’s liability for the employees’ portion of the fica_taxes we hope this discussion will be helpful to you if you have any questions please contact me at lynne camillo
